Citation Nr: 0635770	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 20 percent for low back 
strain. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Considering functional loss due to pain and painful movement, 
low back strain is not manifested by severe lumbosacral 
strain, severe limitation of motion, or severe intervertebral 
disc syndrome; forward flexion is greater than 30 degrees, 
and neither incapacitating episodes of at least four weeks 
total duration nor neurological deficit is shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002), Diagnostic Codes 5235-5243 (2006).


Veterans Claims Assistance Act

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in May 2002.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability had increased in severity.  The veteran was 
informed that VA would obtain VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Procedural History

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of this appeal, the rating criteria for 
rating a disability of the spine were amended twice.  The 
Board is required to consider the claim in light of both the 
old and new criteria to determine whether an increase is 
warranted.  Further, VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The veteran does 
get the benefit of having both the old and new criteria 
considered for the period after the change was made.  
VAOPGCPREC 3-00. 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion is 
also a factor. 38 C.F.R. § 4.59.

In a rating decision in March 1972, the RO granted service 
connection for low back strain and assigned a 10 percent 
rating under Diagnostic Code 5295.  The 10 percent rating 
remained in effect since and until the veteran filed the 
current claim in March 2002.  In the rating decision in March 
2003, now on appeal, the RO increased the rating for low back 
strain to 20 percent under Diagnostic Code 5295. 

The Board will consider the old and new rating criteria to 
determine whether an increased rating can be granted.  

Old Criteria

Under the old criteria of Diagnostic Code (DC) 5295, the 
criteria for the next higher rating, 40 percent, are severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Other applicable diagnostics are DC 5292 (limitation of 
motion) and DC 5293 (intervertebral disc syndrome).  Under DC 
5292, the criterion for the next higher rating, 40 percent, 
is severe limitation of motion of the lumbar spine.  Under DC 
5293, the criteria for the next higher rating, 40 percent, 
are severe recurring attacks of symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle reflex, or other neurological 
findings with intermittent relief.



New Criteria 

Effective September 23, 2002, VA revised the criteria for DC 
5293.  And in September 26, 2003, VA revised the criteria for 
rating diseases and injuries of the spine, eliminating DC 
5292 and renumbered DC 5295 as DC 5237.  Limitation of motion 
was incorporated into a General Rating Formula for Diseases 
and Injuries of the Spine.  DC 5293 was renumbered as 
Diagnostic Code 5243, which provides for either a rating 
based on neurologic and orthopedic manifestations or based on 
incapacitating episodes, whichever method results in the 
higher rating. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for the next higher rating, based on 
limitation of motion, 40 percent, is forward flexion of the 
lumbar spine to 30 degrees or less or favorable ankylosis. 

The criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, are a total duration of 
incapacitating episodes of at least four weeks but less than 
6 weeks during the past 12 months.  An incapacitating episode 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V. 

Factual Background 

On VA examination in February 2003, the veteran complained of 
chronic dull pain and intermittent sharp pain.  He stated 
that he had one or two flare-ups a month, lasting six to 
seven hours.  There was no history of surgery.  Other than 
pain developing after two to three hours of driving, the 
veteran indicated that his activities were not limited.  The 
examiner noted that the veteran did not use a cane or back 
brace and that he was able to do unlimited walking.  The 
examiner reported that the veteran's posture and gait and 
spinal curvature were normal.  

For range of motion, the examiner reported: forward flexion 
to 90 degrees, extension to 30 degrees, lateral flexion and 
rotation, right and left, to 30 degrees.  There was no 
ankylosis.  Except for a mild muscle spasm, there was no 
painful motion.  No neurological deficit was reported.  X-
rays were negative. 

In January 2004, a MRI revealed intervertebral disc 
protrusions in the lumbar spine. The vertebral body heights 
were preserved. 

On VA examination in July 2004, the veteran complained of 
daily pain, radiating to the left side, and sharp pain with 
movement, but not of flare-ups.  He stated that he wore a 
back brace, two or three times a month.  The examiner noted 
that in the last year the veteran used seven to eight sick 
days because of back pain.  Examination of the back revealed 
normal posture and gait. 

For range of motion, the examiner reported: forward flexion 
to 80 degrees with pain, extension to 30 degrees without 
pain, lateral flexion and rotation, right and left, to 30 
degrees without pain.  There was no additional loss of motion 
due to fatigue, weakness, repetitive use or during flare-ups.  
There was no ankylosis.  There was paravertebral muscle 
tenderness.  No neurological deficit was reported.  

Analysis 
Old Criteria 

Under the old DC 5295, the criteria for the next higher 
rating, 40 percent, are severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion. 

Based on the findings of the VA examinations in 2003 and 
2004, no postural abnormality was found, forward flexion was 
limited, but to a mild degree, that is, 80 of 90 degrees, 
when last examined in 2004, lateral motion on both 
examinations was normal, the vertebral body heights by MRI 
were preserved, and there was not evidence of abnormal 
mobility on forced motion.  For these reasons, there is no 
factual support for a rating higher than 20 percent under the 
old DC 5295. 

Under the old DC 5292, the criterion for the next higher 
rating, 40 percent, is severe limitation of motion of the 
lumbar spine.  Based on the findings of the VA examinations 
in 2003 and 2004, the ranges of motion of the lumbar spine 
were normal on each examination, except for a single finding 
of limitation of forward flexion of 80 out of 90 degrees on 
examination in 2004.  As all the other findings were normal, 
the loss of 10 degrees of forward flexion does not 
approximate or equate to severe limitation of motion of the 
lumbar spine, and there is no factual support for a rating 
higher than 20 percent under the old DC 5292.

Under the old DC 5293, the criteria for the next higher 
rating, 40 percent, are severe recurring attacks of symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle reflex, or other 
neurological findings with intermittent relief.

Based on the findings of the VA examinations in 2003 and 
2004, there was no evidence of a neurological deficit, and 
therefore no factual support for a rating higher than 20 
percent under the old DC 5293. 

New Criteria 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for the next higher rating, based on 
limitation of motion, 40 percent, is forward flexion of the 
lumbar spine to 30 degrees or less or favorable ankylosis. 

Based on the findings of the VA examinations in 2003 and 
2004, forward flexion of the lumbar spine was at worst 80 out 
of 90 degrees on examination in 2004.  And there was no 
evidence of ankylosis.  As 80 degrees of forward flexion does 
not approximate or equate to 30 degrees and in the absence of 
ankylosis, there is no factual support for a rating higher 
than 20 percent under the new General Rating Formula for 
Diseases and Injuries of the Spine.

The criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, are a total duration of 
incapacitating episodes of at least four weeks but less than 
6 weeks during the past 12 months.  An incapacitating episode 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

On examination in 2004, the veteran stated that he used seven 
to eight days of sick leave in the last year because of back 
pain.  Considering without deciding that the veteran was 
prescribed bed rest and treatment by a physician, the total 
duration of one week of "incapacitating episodes" does not 
meet the criteria of at least four weeks but less than 6 
weeks during the past 12 months.  And a factual basis for a 
rating higher than 20 percent, based on incapacitating 
episodes, under the new DC 5243 has not been demonstrated. 

As for a rating based on neurologic and orthopedic 
manifestations, no neurological deficit was found on either 
VA examination in 2003 or 2004 to warrant a separate rating 
based on neurological manifestations.  As already discussed, 
the orthopedic manifestations, that is, limitation of motion, 
does not warrant a rating higher than 20 percent under either 
the old or new criteria.  For this reason, a rating based on 
neurologic and orthopedic manifestations does not result in a 
rating higher than 20 percent under the new DC 5243. 

As for related factors under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, that is, additional functional loss due to pain or 
painful motion, as painful motion was noted only on forward 
flexion with no additional loss of motion due to fatigue, 
weakness, repetitive use, or during flare-ups, painful motion 
does not elevate the findings to support a rating higher than 
20 percent under either the old or new criteria.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).






ORDER

A rating higher than 20 percent for low back strain is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


